UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52928 Commission File Number FIRST LIBERTY POWER CORP. (Exact name of registrant as specified in its charter) Nevada 90-0748351 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7251 W. Lake Mead Blvd, Suite 300, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 675-8198 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 82,001,834 share of common stock issued and outstanding as of June 12,2012. (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) FIRST LIBERTY POWER CORP TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II – Other Information Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 9 Item 6. Exhibits 10 Signatures 11 1 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three and nine month periods ended April 30, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending July 31, 2012.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended July 31, 2011. Page Unaudited Financial Statements Balance Sheets F -1 Statements of Operations F -2 Statements of Cash Flows F -3 Notes to Financial Statements F-4 to F-13 2 FIRST LIBERTY POWER CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (Unaudited) April 30, 2012 July 31, 2011 ASSETS CURRENT ASSETS: Cash in bank $ $ Prepaid expense – current portion Available for sale securities Total current assets PROPERTY: Deposit on mineral properties Total property OTHER ASSETS Prepaid expense - Unamortized financing fees - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable – trade $ $ Accounts payable – related parties Accrued liabilities Due to stockholder Convertible notes payable, net of unamortized discount - Loan payable - Total current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY: Common stock, par value $0.001 per share; 540,000,000 shares authorized;82,001,834 and 76,074,426shares issued and outstanding as of April 30, 2012, and July 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Deficit accumulated during the exploration stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 FIRST LIBERTY POWER CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS and COMPREHENSIVE LOSS (Unaudited) Cumulative Three Months Ended Nine Months Ended From Inception April 30, April 30, (March 28, 2007) April 30, 2012 REVENUES $
